Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 11-2214

                               JOHN WHITNEY,

                        Petitioner, Appellant,

                                      v.

                               LUIS SPENCER,

                         Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Mark L. Wolf, U.S. District Judge]


                                   Before

                         Lynch, Chief Judge,
                 Lipez and Howard, Circuit Judges.



     Joseph F. Krowski for appellant.

     Amy L. Karangekis, Assistant Attorney General, with whom
Martha Coakley, Attorney General of Massachusetts, was on brief,
for appellee.



                             August 30, 2012
              Per Curiam.     After a jury trial in the Massachusetts

Superior Court, appellant John Whitney was convicted of murder in

the second degree and sentenced to life imprisonment.               He filed a

notice of appeal and a motion for a new trial, which was denied

without appeal.        Whitney then filed a second motion for a new

trial, which was denied after a three-day evidentiary hearing.

Whitney appealed that denial.           The Massachusetts Appeals Court

affirmed Whitney's conviction and the denial of his second motion

for a new trial.       The Massachusetts Supreme Judicial Court denied

Whitney's petition for review.         Whitney then petitioned for habeas

relief in the federal district court pursuant to 28 U.S.C. § 2254,

seeking reversal of his conviction or, in the alternative, a new

trial.    The district court denied the petition and simultaneously

granted a certificate of appealability on all claims.            This appeal

followed.

              Pursuant to the Antiterrorism and Effective Death Penalty

Act of 1996 ("AEDPA"), Pub. L. No. 104-132, 110 Stat. 1214, federal

habeas relief under § 2254 is available only where the court

determines that the decision below was "contrary to, or involved an

unreasonable application of, clearly established [f]ederal law, as

determined      by    the   Supreme    Court   of   the    United    States,"

§ 2254(d)(1), or was "based on an unreasonable determination of the

facts    in   light   of    evidence   presented    in   the   [s]tate   court

proceeding," § 2254(d)(2).        See also Morgan v. Dickhaut, 677 F.3d


                                       -2-
39, 46 (1st Cir. 2012).            In assessing a factual challenge, the

court must presume that the state court's factual findings are

correct     unless    the   petitioner       rebuts      this     "presumption   of

correctness" with "clear and convincing evidence" to the contrary.

28 U.S.C. § 2254(e)(1).

            Whitney argues that he is entitled to relief under

§ 2254(d)(2) because the Massachusetts Appeals Court based its

decision on determinations of fact that were unreasonable in light

of   the   evidence     presented    at    his     trial    and    post-conviction

evidentiary hearing.        Whitney also claims that he is entitled to

relief under § 2254(d)(1) because the Appeals Court's decision was

contrary to, or involved the unreasonable application of, clearly

established federal law with regard to (1) the sufficiency of the

evidence,    (2)     ineffective    assistance      of     counsel,   (3)   verdict

coercion by the trial court judge, and (4) the applicability of the

Confrontation      Clause   to     evidence      admitted    under    the   excited

utterance exception to the hearsay rule.

            The    district   court       denied    Whitney's      petition   after

examining each of his claims in a thorough and well-reasoned

opinion.     Whitney v. Spencer, C.A. No. 07-10820-MLW, 2011 WL
4625352 (D. Mass. Sept. 29, 2011).            We have long held that "when a

lower court accurately takes the measure of a case, applies the

correct legal rules, and articulates a convincing rationale, 'an

appellate court should refrain from writing at length to no other


                                       -3-
end than to hear its own words resonate.'"     Mir-Yépez v. Banco

Popular de P.R., 560 F.3d 14, 15 (1st Cir. 2009) (quoting Lawton v.

State Mut. Life Assur. Co. of Am., 101 F.3d 218, 220 (1st Cir.

1996)).   This is such a case.    After careful examination, the

district court concluded that Whitney was not entitled to relief on

any of the grounds argued in his habeas petition.   We agree for the

reasons articulated in the district court's opinion.

          Affirmed.




                               -4-